Citation Nr: 1214227	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  10-27 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, left upper extremity.

2.  Entitlement to service connection for peripheral neuropathy, right upper extremity.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to November 1970, from June 1973 to June 1974, and from May 1979 to April 1999.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in March 2012.  A transcript is of record.


FINDINGS OF FACT

1.  There is no competent and credible evidence of peripheral neuropathy, left upper extremity.

2.  There is no competent and credible evidence of peripheral neuropathy, right upper extremity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy, left upper extremity, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for service connection for peripheral neuropathy, right upper extremity, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  An October 2006 letter satisfied the notice provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The October 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  At the March 2012 hearing the Veteran waived any error in the timing and content of the notices from VA.

The Veteran's service treatment records (STRs) and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he has had private treatment.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained in January 2012.  38 C.F.R. § 3.159 (c)(2).  

VA examinations were conducted in March 2007 and February 2010; the record does not reflect that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners supported their conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007).  The Veteran's representative wrote in a March 2012 statement that at an August 2010 informal conference with a Decision Review Officer it was agreed that a VA examination would be scheduled.  However, the conference report, which was signed by the Veteran and his representative, indicates that the conference was for claims related to the hips and shoulders.  The Veteran had separate claims at that time for increased evaluations for degenerative joint disease of the hips and shoulders.  Therefore, the agreed upon VA examination that the conference report refers to is not related to the claims of service connection for peripheral neuropathy of the upper extremities.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The service treatment records do not show any complaints, treatment or diagnoses related to peripheral neuropathy of the upper extremities.  The post-service treatment records include treatment for diabetes related foot pain and complaints of peripheral neuropathy.  However, the treatment records do not indicate that the peripheral neuropathy was related to the upper extremities.

The Veteran had a VA examination in March 2007.  Muscle tone, bulk, and power were normal throughout the upper extremities.  The examiner opined that the examination findings were inadequate to support a diagnosis of peripheral neuropathy.

The Veteran underwent another VA examination in February 2010.  The examiner noted that a review of the treatment records indicated that the Veteran's diabetes had significantly worsened over the past two years and was managed with oral hypoglycemic agents.  The Veteran took nortriptyline for foot pain.

The examiner wrote that it is generally understood that diabetic neuropathy that begins in the distal-most nerve root ascends proximally, and that when it reaches the knees, symptoms in the fingers are often noted.  The Veteran said that his neuropathy had progressed to the tibial tuberosity and that he had intermittent sensations of numbness and tingling in the fingertips.  There was no documented associated loss of muscle tone or power.  A neurologic evaluation for an unrelated condition showed full motor strength in the proximal and distal upper extremities, and decreased sensation in the lower extremities from the mid-calves distally.

On examination, muscle tone and bulk of the extremities was normal, and there was full strength of the deltoids, biceps, triceps, finger extensors, finger flexors, wrist flexors, and wrist extensors.  Sensation was intact to all modalities in the upper extremities, including to light touch, pinprick, two point discrimination, stereognosis, vibration, and 5.07 monofilament.  The diagnosis was diabetic neuropathy of the lower extremities without measurable involvement of the upper extremities.

The Veteran testified at the March 2012 hearing that he had a diagnosis of bilateral peripheral neuropathy that he received at the VA hospital in White River Junction.  As discussed above, the Veteran is competent to report that he has been diagnosed with bilateral peripheral neuropathy of the upper extremities.  See Jandreau, supra.  However, the treatment records have been obtained from that facility and do not show such as diagnosis.  Therefore, the Veteran's testimony is not credible and cannot be given probative value.

While a Board finding that the Veteran had the disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability, there is no evidence showing that the Veteran has had peripheral neuropathy of the upper extremities at any time since he filed his claim.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  "In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the service connection claims.  There is no doubt to be resolved, and service connection for peripheral neuropathy of the upper extremities is not warranted.


ORDER

Service connection for peripheral neuropathy, left upper extremity, is denied.

Service connection for peripheral neuropathy, right upper extremity, is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


